DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 3 November 2021. As directed by the amendment claim 1 has been amended. Thus claims 1-2 and 4-16 are presently pending in this application.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Wijay et al. (US 4,921,483 A).
Regarding claim 1, Cohen discloses a steerable intravascular catheter (Fig 1), comprising: a) a handle assembly (14 Fig 1) having opposed proximal (44 Fig 3) and distal (Fig 1) end portions and defining a longitudinal axis therebetween (the long axis of the handle 14 Fig 1); b) an elongated sheath (12 Fig 1) extending from the distal end portion of the handle assembly and having opposed proximal (22 Fig 1) and distal ([0051] “distal section 18”) end portions, the elongated sheath including a tubular body wall forming a central lumen (34 Fig 2) for accommodating the introduction of a device and a fluid (left lumen 36 Fig 2) radially outward from and parallel to the central lumen (Fig 2), wherein the elongated sheath includes a pull-wire lumen (right lumen 36 Fig 2 [0034] [0053]) radially outward from and parallel to the central lumen and diametrically opposed to the fluid lumen across the central lumen (Fig 2), wherein the distal end portion of the elongated sheath is deflectable relative to the proximal end portion of the elongated sheath [0056], wherein the fluid lumen is defined within a single material layer of the tubular body wall (See single material layer in Fig 2); c) a rotatable actuation assembly ([0055] “hub or handle 14 has a distal section 64 that may function to rotate longitudinally extending member 12 and/or engage steering or pull wire(s) or cord(s) 42 to "steer" distal section 18.”) operatively associated with the handle assembly [0055] for controlling deflection of the distal end portion of the elongated sheath; and d) an inflatable occlusion balloon (26 Fig 1) positioned on an outer surface of the distal end portion of the elongated sheath (Fig 1), wherein the fluid lumen of the elongated sheath is in fluid communication with an interior of the balloon (left lumen 36 Fig 2 [0053] “One of ancillary lumens 36 is an inflation lumen for, and in fluid communication with, balloon 28”). However, Cohen fails to disclose the tubular body wall having an inner diameter surface with a non-circular cross-section forming a central lumen; wherein a distance across the central lumen, taken on a diameter across which the fluid lumen and the pull-wire lumen are opposed to one another, is greater than a cross-sectional diameter of the fluid lumen, and wherein the single material layer of the tubular body wall defines an inner diameter and an outer diameter, wherein a first radial distance taken through the fluid lumen between the inner diameter and the outer diameter is greater than a second radial distance between the inner diameter and the outer diameter.
Wijay et al. teaches (Fig 9) a tubular body wall (E Fig 9) having an inner diameter surface with a non-circular cross-section forming a central lumen (the central lumen 88 Fig 9 is oblong); wherein a distance across the central lumen, taken on a diameter across which the fluid lumen and the pull-wire lumen are opposed to one another, is greater than a cross-sectional diameter of the fluid lumen (the distance across the central lumen 88 Fig 9 is greater than the diameter of the fluid lumen 92 Fig 9), and wherein the single material layer of the tubular body wall defines an inner diameter (See I.D. in annotated Fig 9 below) and an outer diameter (See O.D. in annotated Fig 9 below), wherein a first radial distance taken through the fluid lumen between the inner diameter and the outer diameter is greater than a second radial distance between the inner diameter and the outer diameter (See radial distances in annotated Fig 9 below).

    PNG
    media_image1.png
    499
    316
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the lumens of Cohen to have the dimensions as taught by Wijay et al. to be able to maximize the size of the central lumen 88 
	Regarding claim 2, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. Cohen further discloses further comprising an inflation port (52, 58 Fig 3) positioned on the handle assembly (14 Fig 3) in fluid communication with the fluid lumen ([0054] “access 52 in fluid communication with an inflation lumen 36”) allowing the inflatable occlusion balloon to be inflated and deflated.  
Regarding claim 4, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. Cohen further discloses further comprising an elongated pull-wire extending through the pull-wire lumen (38 Fig 2 [0034] “The steering or pull wire(s) or cord(s) preferably extends through a lumen, optionally the same lumen through which each wire for an electrode extends.") of the elongated sheath and terminating within the distal end portion of the elongated sheath ([0034] “a steering or pull wire(s) or cord(s) extends from a position at or adjacent to the distal end of the catheter proximally to a steerable hub or handle”).
Regarding claim 5, modified Cohen teaches a steerable intravascular catheter as recited in claim 4. Cohen further discloses wherein the elongated pull-wire has a proximal end operatively connected to the handle assembly [0055] and a distal end anchored to the distal end portion of the elongated sheath [0034].
Regarding claim 11, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. Cohen further discloses wherein the elongated sheath defines a circumference (Fig 2) and a predetermined usable length (UL) extending from the proximal end portion of the elongated sheath substantially to the distal end portion of the elongated sheath (22 Fig 3), wherein the predetermined UL ranges from 30 cm to 120 cm ([0057] “80-140cm” Fig 1).
Regarding claim 14, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. Cohen further discloses wherein the handle assembly includes a flush port (50 Fig 3) in fluid communication with the central lumen to flush the central lumen ([0054] the access to the central lumen is fully capable of being used for a flush fluid).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Wijay et al. (US 4,921,483 A) and Osypka et al. (US 2015/0057610 A1), hereinafter Osypka ‘610.
Regarding claim 6, modified Cohen teaches a steerable intravascular catheter as recited in claim 4. However, modified Cohen fails to disclose further comprising a pull-wire 10anchor ring mechanically coupling a distal end of the elongated pull-wire to the distal end portion of the elongated sheath.
Osypka ‘610 teaches further comprising a pull-wire 10anchor ring (113a Fig 1R, “cylindrical” [0080]) mechanically coupling a distal end of the elongated pull-wire (134 Fig 1R [0080]) to the distal end portion (114 Fig 1R) of the elongated sheath (112 1Q). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify modified Cohen with the teaching of Osypka ‘610 to provide a simple structure for attaching the pull wire to the distal end of the catheter that “does not move relative to the distal tip when pulled on” [0080].
Claims 7-9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Wijay et al. (US 4,921,483 A) and Osypka et al. (US 2015/0335861 A1), hereinafter Osypka ‘861.
Regarding claim 7, modified Cohen teaches a steerable intravascular catheter as recited in claim 4. Cohen discloses wherein the rotatable actuation assembly includes a control knob operatively connected to a proximal end of the 15elongated pull-wire [0034], wherein actuation of the control knob pulls or releases the elongated pull-wire ([0034] “tightening and loosening said deflection”) and causes the distal end portion of the elongated sheath to deflect away from the longitudinal axis or back toward ([0034], [0052]  Fig 1). However, modified Cohen is silent to wherein the control knob is rotatable and 15wherein rotation of the rotatable control knob pulls or releases the elongated pull-wire.
Osypka ‘861 teaches wherein the rotatable actuation assembly ([0032], 'drive mechanism ... 50') includes a rotatable control knob ([0039], 'knob 38'), wherein rotation ([0039], 'angularly rotated in a clockwise direction') of the rotatable control knob (knob 38) pulls ([0039], 'will be drawn in a proximal direction (rearwardly)') or releases the elongated pull-wire (pull wire 20) and causes the distal end portion ([0031]. 'distal end portion 18') of the elongated sheath ([0027], 'sheath 12') to deflect away ([0039], 'angular deflection ... in a first direction') from the longitudinal axis (see Fig. 1, line 5-5) or back toward the longitudinal axis (Fig. 1, line 5-5). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Cohen to include the limitations as taught by Osypka ‘861 to provide sufficient structure to actuate the knob pull wire assembly of Cohen.  
Regarding claim 8, modified Cohen teaches a steerable intravascular catheter as recited in claim 7. Osypka ‘861 further discloses wherein the handle assembly (Fig. 2; [0030], 'handle assembly 24') includes a drive mechanism ([0032], 'internal drive mechanism designated generally by reference numeral 50') for actuating ([0032]. 'for actuating') the elongated pull-wire (20 Fig 2) in response to bi-directional angular rotation of the rotatable control knob ([0032], 'in response to the bi-directional angular rotation of the control knob 38').
Regarding claim 9, modified Cohen teaches a steerable intravascular catheter as recited in claim 7. Osypka ‘861 further discloses wherein bi-directional angular rotation of the rotatable control knob ([0031]. 'bi-directional angular rotation of the control knob 38') about the longitudinal axis (see Fig. 1, line 5-5) of the handle assembly ([0031), 'about the longitudinal axis of the handle assembly 24 (i.e., clockwise and counter-clockwise rotation)') effectuates reciprocal axial movement of the elongated pull-wire ([0031], 'effectuates corresponding reciprocal axial movement of the two pull wires 20 and 22 in opposed axial directions') and corresponding angular deflection ([0031], 'causes the corresponding bi-directional angular deflection') of the distal end portion ([0031], 'of the distal end portion 18') of the elongated sheath ([0031]. 'sheath 12').
Regarding claim 12, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. However, modified Cohen is silent to wherein the handle assembly includes a hemostatic valve operatively connected to the central lumen designed to minimize blood loss and prevent air embolisms.
Osypka ‘861 teaches wherein the handle assembly includes a hemostatic valve (28 Fig 2) operatively connected to the central lumen ([0030] 16 Fig 5) designed to minimize blood loss and prevent air embolisms. It would have been obvious to one of ordinary skill at the time of effective filing for the handle assembly of Cohen to include the limitations as taught by Osypka ‘861 to “minimize blood loss and prevent air embolism” through the central lumen [0030]. The motivation would be to improve safety of the catheter. Additionally another embodiment of Cohen teaches a hemostatic valve designed to minimize blood loss and prevent air embolisms “to prevent blood backbleeding” [0133].
Regarding claim 13, modified Cohen teaches a steerable intravascular catheter as recited in claim 1, wherein the handle assembly (14 Fig 3) 20includes an access (50 Fig 3) on a proximal end of the central lumen ([0054]). However, modified Cohen is silent to wherein the access is of a luer type locking connection.
Osypka ‘861 teaches wherein the access is a luer type locking connection (32 Fig 2, [0030]). It would have been obvious to one of ordinary skill at the time of effective filing for the access of modified Cohen to be a luer type locking connection as taught by Osypka ‘861 to provide a standardized connector that is compatible with other standard devices.
Regarding claim 15, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. However, modified Cohen fails to teach wherein the proximal end portion of the elongated 
Osypka ‘861 teaches wherein the proximal end portion of the elongated sheath ([0030], 'the proximal end portion 25 of sheath 12') extends entirely through the handle assembly ([0030], 'extends entirely through the handle assembly 24') and terminates at a sealed access port ([0030]. 'terminates at a sealed access port 26') communicating with the central lumen ([0030], 'communicates with the central lumen 16') defined by the tubular body wall ([0030], 'defined by the tubular body wall 14'). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Cohen to include the limitations as taught by Osypka ‘861 “to minimize blood loss and prevent air embolisms” [0030].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Wijay et al. (US 4,921,483 A) and Osypka et al. (US 2010/0106141 A1), hereinafter Osypka ‘141.
Regarding claim 10, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. However, modified Cohen fails to teach wherein the distal end portion of the elongated sheath is made from a softer material than the proximal end portion of the elongated sheath to accommodate deflection.
Osypka ‘141 teaches a distal end portion ([0045), 'distal portion 140') of an elongated sheath ([0045), 'shaft 130') being made from a softer material ([0045), 'a flexible, relatively soft and compliant material') than the proximal end portion of the elongated sheath ([0042), 'a portion 141 of the shaft 130 proximal the distal portion 140 thereof, is preferably formed of a relatively stiff biocompatible material') to accommodate deflection ([0045), 'to allow the distal portion 140 to bend in response to control inputs'). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify modified Cohen with the teaching of Osypka ‘141 for the purpose of enabling the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0215139 A1) in view of Wijay et al. (US 4,921,483 A) and Yokoyama et al. (US 2006/0195136 A1).
Regarding claim 16, modified Cohen teaches a steerable intravascular catheter as recited in claim 1. Cohen discloses the diameters of the lumens can vary “and the lumens 34, 36 within catheter 10 are each about 0.01 to about 0.4 inches, preferably from about 0.01 to about 0.25 inches, in diameter” and “it is believed that one skilled in the art could determine appropriate parameters” [0057]. However, modified Cohen is silent to wherein a diameter of the central lumen is larger than a diameter of the fluid lumen.
Yokoyama at al. teaches wherein a diameter of the central lumen (5 Fig 2) is larger than a diameter of the fluid lumen (6 Fig 2, [0027]). It would have been obvious to one of ordinary skill at the time of effective filing for the diameter of the central lumen of the device of modified Cohen to be a larger lumen as taught by Yokoyama et al. to allow larger tools into the central lumen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/19/2021